DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/10/20 have been fully considered but they are not persuasive. Applicant admits that Cadario suggests that forward mapping as on page 12 of arguments and as this feature is now an option of newly amended claim 1, the rejection would still stand as the reverse mapping is not required by the claim. Furthermore, applicant argues that the blanks are standard and are not changed in regards to the desired finished restoration and that Korten does not teach the pressing step. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Cadario teaches pressing to form the restoration, as applicant acknowledges; Cadario also notes that the blanks “the arrangement of the individual parts [of ingot] can then be put together as desired by the user” [0040] and thus the blanks are modified in color and opacity to some extent in regards to the final desired part. The Korten reference then teaches dental blank is built up through additive manufacturing [0019, 0061] with predetermined spatial dependent color and opacity phrased as coordinates of colors in order to create a blank that matched in color to the individual’s tooth [0012, 0016, 0020, 0023-0025, 0027]. As building the blank of Cadario through the process of Korten would result in a blank produced by additive manufacturing that was designed taking into account the flow paths during the pressing process, the claims would be met by this combination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cadario (US 2009/0136901) in view of Korten (US 2015/0335407).
As to claim 1, Cadario a method for producing a dental restoration comprising providing, a blank (24, 25, 27) having a predefined spatial dependency of material properties comprising color and/or opacity and/or optical styructural features [0006, 0038, Fig 3a-4d], pressing the blank [0039], through a channel (19) structure [0037, Fig 1, 5a, 5b], into a mold cavity (21) corresponding to the dental restoration, wherein the channel structure (19) and the spatial dependency of color and/or opacity and/or optical styructural features in the blank (24,25,27) are coordinated [0038], such that one of a plurality of possible distributions of color and/or opacity is obtained in the dental restoration formed in the mold cavity, wherein the spatial dependency of color and/or opacity and/or of optical structural features in the blank is determined from a desired distribution of color and/or opacity and/or of optical structural features in the dental restoration to be produced, taking account of the flow paths in the channel structure, wherein the blank as the portions of the blank have color and opacity gradients chosen to result in a natural looking tooth when pushed through the channels [0038, 0042, 0043].
Cadario does not explicitly state the blank is being built up individually in an additive method with a
 Korten teaches a method of making a dental blank wherein the dental blank is built up through additive manufacturing [0019, 0061] with predetermined spatial dependent color and opacity phrased as coordinates of colors in order to create a blank that matched in color to the individual’s tooth [0012, 0016, 0020, 0023-0025, 0027]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Cadario and built the blank using an additive manufacturing process, as suggested by Korten, in order to create a blank aesthetically similar to teeth.  
Cadario teaches required spatial dependency of color and/or opacity and/or optical structural features in the blank is determined by the desired distribution of color and/or opacity and of optical structural features in the dental restoration to be produced being subjected to a chronologically backward simulation of the flow processes during the pressing of the material 
As to claim 2, Cadario teaches the blank is heated during or before the pressing [0014, 0016].  
As to claim 3, Cadario in view of Korten teaches building up the blank as explained above, Cadario doesn’t describe any required pretreatment in the case that the blank is a single part [0016] and is inserted without any further intermediate steps directly into a press chamber of a press muffle, in order to produce a dental restoration (106) [0038]. Additionally, Korten notes that the post build up sintering step is optional [0041].
As to claim 4, Cadario does not explicitly state the built-up blank (105) is pre-sintered or dense-sintered before being introduced into press chamber.  
Korten teaches a method of making a dental blank wherein the dental blank is built up through 3D powder printing [0019, 0061] with predetermined spatial dependent color and opacity phrased as coordinates of colors in order to create a blank that matched in color to the individual’s tooth [0012, 0016, 0020, 0023-0025, 0027] and is presintered prior to further machining to provide a blank with greater resistance to stress [0040]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Cadario and built the blank using an 3D powder printing, as suggested by Korten, in order to create a blank aesthetically similar to teeth and greater resistance to stress.   
As to claim 5, Cadario the blank is built up by a stereolithography, 3D powder printing or 3D inkjet printing method.  
Korten teaches a method of making a dental blank wherein the dental blank is built up through 3D powder printing [0019, 0061] with predetermined spatial dependent color and opacity 
As to claim 11, Cadario teaches the blank is fabricated of ceramic [0016, Claim 1].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cadario (US 2009/0136901) in view of Korten (US 2015/0335407), as applied to claims 1-5, 11 above, and in further view of Heikkila (US 2015/0080495).
As to claim 6, Cadario in view of Korten disclose building up the blank as discussed above, but does not explicitly state glass with seeds is used.
Heikkila teaches glass with seeds phrased as glass bubble particulate [0092, 0170, claim 12] for use in additive manufacturing application, including creation of dental products [0082]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Cadario and utilized glass with seeds, as suggested by Heikkila, as this material had demonstrated success in additive manufacturing applications and for building dental products. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cadario (US 2009/0136901) in view of Korten (US 2015/0335407), as applied to claims 1-5, 11 above, and in further view of Petticrew (US 5702514).
As to claim 7, Cadario in view of Korten disclose building up the blank as discussed above, but does not explicitly state the blank is composed of glass ceramic with a main crystal phase comprising lithium metasilicate, lithium disilicate or SiO2 phases or intermediates thereof.
Petticrew teaches a method of molding dental restoration [Abstract] wherein lithium disilicate is used because this material is non-toxic, resists thermal shock, has excellent strength, is corrosion resistant and produces dental restorations which approximate humane coloration [col 10 line 12-27]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Cadario and built up the blank . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ARMAND MELENDEZ/Examiner, Art Unit 1742     

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742